DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of the RCE of 11/25/2020, which has been entered. Claims 1-8, 10-17 and 21-23 are allowed.
Continued Examination Under 37 CFR 1.114
The request filed on 11-25-2020 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No.15/962,355 is acceptable and a RCE has been established. An action on the RCE follows:
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or render obvious the combination of two hybrid ball bearings as set forth in claims 1 and 19, and most in significantly requires, wherein one of the first inner ring and the second inner ring, or the first outer ring and the second outer ring are axially aligned and in abutting contact, and the other one of the first inner ring and the second inner ring, the first outer ring and the second outer ring are axially aligned and spaced so as to define an axial clearance therebetween, wherein the axial clearance is less than or equal to seventy micro-meters (70 µm).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656